DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 10/05/2020 and 03/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract of the disclosure is objected to because it contains the phrase, “the present disclosure” in line 1, which can be implied.  See MPEP § 608.01(b):
It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Appropriate correction is required.

Claim Objections
Claims 1-8 and 15-20 are objected to because of the following informality:  
Claim 1 recites, “based, at least in part, on the received downlink-quality report, the determined uplink-quality report, and the second downlink-quality and second uplink-quality reports” (lines 16-18). It is suggested to replace it with “based, at least in part, on the received downlink-quality report, the determined uplink-quality report, the second , and the second uplink-quality reports” for clarity. Claim 16 is objected to at least based on a similar rational applied to claim 1.
Clam 15 recites, “--the the handover manager application--” (lines 1-2). It is suggested to replace it with “--the handover manager application--” for clarity. 
Claim 19 recites, “a Multiple Input and Multiple Output antenna array” (line 2). It is suggested to replace it with “a Multiple Input and Multiple Output (MIMO) antenna array” for clarity.
Claims 2-8 and 17-20 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,602,418 B1 (hereinafter, “Stauffer”). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the applicant filing of the US Patent No. 10,602,418 is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding claim 9, Stauffer discloses, a user device [see, claim 8] comprising: 
a transceiver; and a processor and computer-readable storage media comprising instructions to implement a handover manager application, the handover manager application configured to direct the user device to [see, claim 8]: 
transmit, via the transceiver, a first uplink signal to a first base station through which the user device connects to a wireless network [see, claim 8]; 
transmit, via the transceiver, a second uplink signal to a second base station [see, claim 8], the transmitting of the first uplink signal and the second uplink signal enabling the first base station to determine, based on a negotiation with the second base station [see, claim 1], handover parameters that include a beamforming configuration that the user device is to use to directionally form uplink transmission beams when connecting to the wireless network through the second base station and that is based, at least in part, on the transmitted first and second uplink signals [see, claim 8, particularly, “receive, from the first base station and by transceiver, a handover command that includes handover parameters based on the first downlink-quality report, the first SRS (i.e., first uplink signal), and the second SRS (i.e., second uplink signal), the handover command directing the user device to connect to the wireless network through the second base station in accordance with the handover parameters]; and 
receive, from the first base station and by transceiver, a handover command, that directs the user device to connect to the wireless network through the second base station in accordance with the determined handover parameters [see, claim 8 particularly, “receive, from the first base station and by transceiver, a handover command that includes handover parameters based on the first downlink-quality report, the first SRS (i.e., first uplink signal), and the second SRS (i.e., second uplink signal), the handover command directing the user device to connect to the wireless network through the second base station in accordance with the handover parameters].  

Regarding claim 10, Stauffer discloses, wherein the first uplink signal to the first base station is a Sounding Reference Signal [see, claim 8].  

Regarding claim 11, Stauffer discloses, wherein the first uplink signal comprises multiple SRS uplink signals transmitted via a plurality of uplink beams formed by the user device as part of a beam-sweeping operation [see, claim 9].  

Regarding claim 12, Stauffer discloses, wherein the second uplink signal to the second base station is a Sounding Reference Signal [see, claim 8].  

Regarding claim 13, Stauffer discloses, wherein the second uplink signal comprises multiple SRS uplink signals transmitted via a plurality of uplink beams formed by the user device as part of a beam-sweeping operation [see, claim 10].  

Regarding claim 14, Stauffer discloses, wherein the handover manager application is further configured to direct the user device to determine a downlink-quality report [see, claim 8].  

Regarding claim 15, Stauffer discloses, wherein the handover manager application configured to direct the user device to: determine the downlink-quality report, based on one or more signals received from either or both of the first base station and the second base station, the one or more signals comprising: a Downlink Control Information signal, a Radio Resource Control signal, a Channel State Information-Resource Information signal, or a Synchronization Signal Block [see, claim 11].  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “exchanging, with a second base station, the downlink-quality report and the uplink-quality report with respective second downlink-quality and second uplink-quality reports as received and determined by the second base station” (lines 12-14). It is unclear what is meant by “exchanging ... the downlink-quality report and the uplink-quality report with respective second downlink-quality and second uplink-quality reports”. In other words, it is unclear whether it means that all of the elements of the downlink-quality report, the uplink-quality report, respective second downlink-quality, and second uplink-quality reports are exchanged (between the first base station and the second base station); or that the downlink-quality report and the uplink-quality report are transferred from the first base station to the second base station and the second downlink-quality report and the second uplink-quality report are transferred from the second base station to the first base station? Further, it is unclear in what relationship “the second downlink-quality and second uplink-quality reports” is associated with the phrase “as received and determined by the second base station”. Claim 16 is rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 1  recites, “based, at least in part, on the received downlink-quality report, the determined uplink-quality report, and the second downlink-quality and second uplink-quality reports” (lines 16-18). It is unclear in what manner the term “at least in part” works to be associated with the conditional elements, the received downlink-quality report, the determined uplink-quality report, the second downlink-quality, and the second uplink-quality reports. Does it work to cover a situation where one or more of the elements is required to be used for determining handover parameters or all of the elements is required to be used for determining the handover parameters? Claims 9 and 16 are rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-8, 10-15 and 17-20 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-4, 9-10, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Publication No. 2018/03325111) in view of “Inter-cell Handover in NR”, 3GPP TSG-RAN WG2 Meeting #96 Reno, Nevada, USA, 14th – 18th November 2016 (R2-168730) (hereinafter, “3GPP1”).

Regarding claim 1, Fan teaches, a method for handing over a wireless connection with a user device in a wireless network [FIGS. 6-8; ¶0057-0068, a method for making a mobility management decision/handover with a wireless node in a wireless network], the method comprising: 
receiving, by a first base station through which the user device is connected to the wireless network [FIGS. 6-8; ¶0058, by access node through which the wireless device is connected to the wireless  network], a downlink-quality report [FIGS. 6-8; ¶0058, at step 604, (the access node) receives downlink signal quality report], the downlink-quality report associated with one or more downlink signals transmitted from the first base station to the user device [FIGS. 6-8; ¶0058, the downlink signal quality report is associated with downlink reference signal transmitted from the access node to the wireless device (see, step S601)]; 
determining, by the first base station [FIGS. 6-8; ¶0058, by access node through which the wireless device is connected to the wireless  network], an uplink-quality report [FIGS. 6-8; ¶0058, at step 606 (the access node) performs/determines an uplink signal quality measurement], the determining based on evaluation of one or more uplink signals received by the first base station from the user device [FIGS. 6-8; ¶0058, the performing of the uplink signal quality measurement is based on measuring the uplink reference signals received by the access node from the wireless device]; 
exchanging, with a second base station, the downlink-quality report and the uplink-quality report with respective second downlink-quality and second uplink-quality reports as received and determined by the second base station [FIGS. 6-8; ¶0058, at steps 609-610, exchanging, with the neighboring access node, the downlink and uplink signal qualities of the neighboring access node; note that the downlink and uplink signal qualities of the neighboring access node are received and determined by the neighboring access node]; 
determining handover parameters, by the first base station [FIGS. 6-8; ¶0058, by the access node] based, at least in part, on the received downlink-quality report, the determined uplink-quality report, and the second downlink-quality and second uplink-quality reports [FIGS. 6-8; ¶0058 and 0061-0062, at step 720, (the access node) makes a mobility decision based on the second downlink signal quality (i.e., the received downlink-quality report; note that the second downlink signal quality is derived based on a downlink signal quality mapping function for the serving access node from an uplink signal quality measured by itself) and the received downlink signal qualities from its neighboring node (i.e., the second downlink-quality reports); note that the making of mobility decision based on the downlink signal qualities requires at least one a parameter/handover parameter, as described in, e.g., strength of signal quality from the neighboring access nodes], wherein the handover parameters ... connecting to the wireless network through the second base station [FIGS. 6-8; ¶0058 and 0061-0062, the parameter (e.g., strength of the signal quality) is associated with an action when the wireless device is handed over to the neighboring node since the parameter is used for a handover action to switch the wireless connection from the access node to the target/neighboring access node].  
Although Fan teaches, “determining handover parameters, by the first base station based, at least in part, on the received downlink-quality report, the determined uplink-quality report, and the second downlink-quality and second uplink-quality reports”, Fan does not explicitly teach (see, emphasis), handover parameters include a beamforming configuration that the user device is to use to directionally form uplink transmission beams when connecting to the wireless network through the second base station ... transmitting...  a handover command that directs the user device to connect to the wireless network through the second base station by performing a handover in accordance with the determined handover parameters.
However, the features, handover parameters include a beamforming configuration that the user device is to use to directionally form uplink transmission beams when connecting to the wireless network through the second base station ... transmitting...  a handover command that directs the user device to connect to the wireless network through the second base station by performing a handover in accordance with the determined handover parameters, are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, handover parameters include a beamforming configuration that the user device is to use to directionally form uplink transmission beams when connecting to the wireless network [FIG. 2; pages 3-4; section 2.2, HO command contents (see, e.g., alternative 4) include a target cell identity, a random access configuration and a target beam identity. Upon receiving the handover command, the UE will search for a beam with both correct cell identity and correct beam identity, which provides an indication of allowed beam; note that this implies to result in the UE to use the beam to form an uplink beam for handover to the target node] ... transmitting...  a handover command that directs the user device to connect to the wireless network through the second base station by performing a handover in accordance with the determined handover parameters [FIG. 2; pages 3-4; section 2.2, (the serving node) transmits the handover command that directs the UE to handover to the target node by performing a handover based on the contents of the handover command].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features, as taught by 3GPP1 in the system of Fan, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 2, Fan in view 3GPP1 teaches, all the limitations of claim 1 and particularly, "the received downlink-quality report ... associated with one or more downlink signals" as set forth above, and Fan further teaches, a Received Signal Strength Indicator metric associated with each of the one or more downlink signals [¶0035, reference signal strength indication (RSSI) associated with each of the downlink signals].  

Regarding claim 3, Fan in view 3GPP1 teaches, all the limitations of claim 1 and particularly, “the one or more downlink signals” as set forth above, and Fan further teaches, a Channel State Information-Resource Information signal [¶0035, Channel State Information-Reference Signal (CSI-RS)]

Regarding claim 4, Fan in view 3GPP1 teaches, all the limitations of claim 1 and particularly, “the one or more uplink signals” as set forth above, and Fan further teaches, at least one of the one or more uplink signals is a Sounding Reference Signal [¶0034, sounding reference signal (SRS)].

Regarding claim 9, Fan teaches, a user device [FIGS. 6-8; ¶0052 and 0057-0068, wireless device] comprising: 
a transceiver [FIGS. 6-8; ¶0052 and 0057-0068, note that every wireless device has a transceiver]; and a 
processor and computer-readable storage media comprising instructions to implement a handover manager application [FIGS. 6-8; ¶0052 and 0057-0068, note that every wireless device has a processor and memory and a handover manager application being implemented in the memory is implied since the wireless device is handed over to the neighboring node/target node at step 720 and 730], the handover manager application configured to direct the user device [FIGS. 6-8; ¶0052 and 0057-0068, the implied handover manager application directs the wireless device to handover actions] to: 
transmit, via the transceiver, a first uplink signal to a first base station through which the user device connects to a wireless network [FIGS. 6-8; ¶0058, at step 605, (the wireless device) transmits uplink reference signals to the access node through which the wireless device connect to a wireless network via a transceiver]; 
transmit, via the transceiver, a second uplink signal to a second base station [FIGS. 6-8; ¶0058, at step 605, (the wireless device) transmits uplink reference signals to the neighboring access node via the transceiver], the transmitting of the first uplink signal and the second uplink signal enabling the first base station to determine, based on a negotiation with the second base station, handover parameters [FIGS. 6-8; ¶0058 and 0061-0062, the uplink reference signals transmitted from the wireless device to the access node and the uplink reference signals transmitted from the wireless device to the neighboring access node enables the access node to determine, based on a negotiation with the neighboring node (see, ¶0058, at steps 609-610, note that the uplink reference signals received by the neighboring access node is a basis for determining uplink signal quality (step 608) and the uplink signal quality is received by the access node (at step 609) and is a basis for the access node to determine a handover) a parameter (note that the making of mobility decision based on the downlink signal qualities requires at least one a parameter/handover parameter, as described in, e.g., strength of signal quality from the neighboring access nodes], 
the handover parameters ... connecting to the wireless network through the second base station [FIGS. 6-8; ¶0058 and 0061-0062, the parameter (e.g., strength of the signal quality) is associated with an action when the wireless device is handed over to the neighboring node since the parameter is used for a handover action to switch the wireless connection from the access node to the target/neighboring access node] and this is based, at least in part, on the transmitted first and second uplink signals [FIGS. 6-8; ¶0058 and 0061-0062, note that the parameter is based on the uplinks signals respectively received by the access node and the neighboring access node]. 
Although Fan teaches, “transmit, via the transceiver, a first uplink signal to a first base station through which the user device connects to a wireless; transmit, via the transceiver, a second uplink signal to a second base station, the transmitting of the first uplink signal and the second uplink signal enabling the first base station to determine, based on a negotiation with the second base station, handover parameters” as set forth above, Fan does not explicitly teach (see, emphasis), the handover parameters that include a beamforming configuration that the user device is to use to directionally form uplink transmission beams when connecting to the wireless network through the second base station; and receive, from the first base station and by transceiver, a handover command, that directs the user device to connect to the wireless network through the second base station in accordance with the determined handover parameters.
However, the features, the handover parameters that include a beamforming configuration that the user device is to use to directionally form uplink transmission beams when connecting to the wireless network through the second base station; and receive, from the first base station and by transceiver, a handover command, that directs the user device to connect to the wireless network through the second base station in accordance with the determined handover parameters, are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, the handover parameters that include a beamforming configuration that the user device is to use to directionally form uplink transmission beams when connecting to the wireless network through the second base station [FIG. 2; pages 3-4; section 2.2, HO command contents (see, e.g., alternative 4) include a target cell identity, a random access configuration and a target beam identity. Upon receiving the handover command, the UE will search for a beam with both correct cell identity and correct beam identity, which provides an indication of allowed beam; note that this implies to result in the UE to use the beam to form an uplink beam for handover to the target node] ... and receive a handover command, that directs the user device to connect to the wireless network through the second base station in accordance with the determined handover parameters [FIG. 2; pages 3-4; section 2.2, (the UE) receives the handover command that directs the UE to handover to the target node by performing a handover based on the contents of the handover command].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features, as taught by 3GPP1 in the system of Fan, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.
  
Regarding claim 10, Fan in view of 3GPP1 teaches, all the limitations of claim 9 and particularly, "the first uplink signal to the first base station" as set forth above, and Fan further teaches, wherein the first uplink signal ... is a Sounding Reference Signal [¶0034, uplink reference signals include a sounding reference signal (SRS)].

Regarding claim 12, Fan in view of 3GPP1 teaches, all the limitations of claim 9 and particularly, "the first uplink signal to the second base station" as set forth above, and Fan further teaches, wherein the second uplink signal ... is a Sounding Reference Signal [¶0034, uplink reference signals include a sounding reference signal (SRS)].  

Regarding claim 14, Fan in view of 3GPP1 teaches, all the limitations of claim 9 and particularly, "the handover manager application" as set forth above, and Fan further teaches,  wherein the handover manager application is further configured to direct the user device to determine a downlink-quality report [FIGS. 6-8; ¶0058, at step 604, the wireless device transmits the downlink signal quality report, which implies that the user device is controlled to determine a downlink signal quality beforehand].  

Regarding claim 15, Fan in view of 3GPP1 teaches, all the limitations of claim 14 and particularly, "the handover manager application" as set forth above, and Fan further teaches,  wherein the handover manager application configured to direct the user device to: 
determine the downlink-quality report, based on one or more signals received from either or both of the first base station and the second base station [FIGS. 6-8; ¶0058, at step 604, the wireless device transmits the downlink signal quality report based on the downlink reference signal from the access node, which implies that the user device is controlled to determine a downlink signal quality beforehand], the one or more signals comprising:  
a Channel State Information-Resource Information signal [¶0035, the downlink reference signal includes Channel State Information-Reference Signal (CSI-RS)]. 

Regarding claim 16, Fan teaches, a first base station [FIGS. 6-8; ¶0057-0068, access node]  comprising: 
a transceiver [FIGS. 6-8 and FIG. 13; ¶0052 and 0057-0068, note that every access node has a transceiver]; 
an interface to a second base station [FIGS. 6-8 and FIG. 13; ¶0052 and 0057-0068, note that the access node communicates with neighboring access node, which requires an interface therebetween]; and 
a processor and computer-readable storage media comprising instructions to implement a handover manager application [FIGS. 6-8; ¶0052 and 0057-0068, note that every access node has a processor and memory and a handover manager application being implemented in the memory is implied since the access node performs a handover procedure to the neighboring node/target node at step 720 and 730], 
the handover manager application configured to direct the first base station to: receive a downlink-quality report from a user device that is connected to the first base station [FIGS. 6-8; ¶0058, at step 604, (the access node) receives downlink signal quality report], the downlink-quality report associated with one or more downlink signals transmitted from the first base station to the user device [FIGS. 6-8; ¶0058, the downlink signal quality report is associated with downlink reference signal transmitted from the access node to the wireless device (see, step S601)]; 
measure, via circuitry of the transceiver [FIGS. 6-8; ¶0058, note that every access node has a circuitry of transceiver], a signal strength of an uplink received from the user device that is connected to a wireless network through the first base station [FIGS. 6-8; ¶0058, at step 606, (the access node) performs uplink signal quality measurement on the uplink reference signal from the wireless device that is connected to a wireless network through the access node; note that the uplink signal quality can be a received signal strength indication (see, ¶0035)]; 
determine an uplink-quality report based on the measured signal strength of the received uplink signal from the user device [FIGS. 6-8; ¶0058, at step 606, (the access node) performs uplink signal quality measurement on the uplink reference signal from the wireless device that is connected to a wireless network through the access node; note that the uplink signal quality can be a received signal strength indication (see, ¶0035)];  
exchange, with a second base station, the downlink-quality report and the uplink-quality report with respective second downlink-quality and second uplink-quality reports as received and determined by the second base station [FIGS. 6-8; ¶0058, at steps 609-610, exchanging, with the neighboring access node, the downlink and uplink signal qualities of the neighboring access node; note that the downlink and uplink signal qualities of the neighboring access node are received and determined by the neighboring access node]; 
determine handover parameters, based, at least in part, on the received downlink quality report, the determined uplink-quality report, and the second downlink quality and second uplink quality reports [FIGS. 6-8; ¶0058 and 0061-0062, at step 720, (the access node) makes a mobility decision based on the second downlink signal quality (i.e., the received downlink-quality report; note that the second downlink signal quality is derived based on a downlink signal quality mapping function for the serving access node from an uplink signal quality measured by itself) and the received downlink signal qualities from its neighboring node (i.e., the second downlink-quality reports); note that the making of mobility decision based on the downlink signal qualities requires at least one a parameter/handover parameter, as described in, e.g., strength of signal quality from the neighboring access nodes], wherein the handover parameters ...  when connecting to the wireless network through the second base station [FIGS. 6-8; ¶0058 and 0061-0062, the parameter (e.g., strength of the signal quality) is associated with an action when the wireless device is handed over to the neighboring node since the parameter is used for a handover action to switch the wireless connection from the access node to the target/neighboring access node].  
Although Fan teaches, “determine handover parameters, based, at least in part, on the received downlink quality report, the determined uplink-quality report, and the second downlink quality and second uplink quality reports”, Fan does not explicitly teach (see, emphasis), handover parameters include a beamforming configuration that the user device is to use to directionally form uplink transmission beams when connecting to the wireless network through the second base station ... transmitting...  a handover command that directs the user device to connect to the wireless network through the second base station by performing a handover in accordance with the determined handover parameters.
However, the features, handover parameters include a beamforming configuration that the user device is to use to directionally form uplink transmission beams when connecting to the wireless network through the second base station ... transmit...  a handover command that directs the user device to connect to the wireless network through the second base station by performing a handover in accordance with the determined handover parameters, are well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, handover parameters include a beamforming configuration that the user device is to use to directionally form uplink transmission beams when connecting to the wireless network [FIG. 2; pages 3-4; section 2.2, HO command contents (see, e.g., alternative 4) include a target cell identity, a random access configuration and a target beam identity. Upon receiving the handover command, the UE will search for a beam with both correct cell identity and correct beam identity, which provides an indication of allowed beam; note that this implies to result in the UE to use the beam to form an uplink beam for handover to the target node] ... transmit...  a handover command that directs the user device to connect to the wireless network through the second base station by performing a handover in accordance with the determined handover parameters [FIG. 2; pages 3-4; section 2.2, (the serving node) transmits the handover command that directs the UE to handover to the target node by performing a handover based on the contents of the handover command].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features, as taught by 3GPP1 in the system of Fan, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 17, Fan in view of 3GPP1 teaches, all the limitations of claim 16 and particularly, “the handover manager application is configured to direct the first base station" as set forth above. Thus, claim 17 is rejected at least based on a similar rational applied to claim 1.

Claims 5-6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Publication No. 2018/03325111) in view of “Inter-cell Handover in NR”, 3GPP TSG-RAN WG2 Meeting #96 Reno, Nevada, USA, 14th – 18th November 2016 (R2-168730) (hereinafter, “3GPP1”) and further in view of Raghavan et al (US Publication No. 2018/0115958).
Note: Raghavan is cited by Applicant in the IDS received on 10/05/2020. 

Regarding claim 5, although Fan in view of 3GPP1 teaches, all the limitations of claim 1, and Fan further teaches, the downlink-quality report associates downlink signal quality to beam(s) formed by the first base station, the beam(s) being formed by the first base station for the one or more downlink signals [FIGS. 6-8; ¶0058, the access node receives downlink signal quality report (from the wireless device) (at step 604) and the downlink signal quality is associated with the downlink reference signal transmitted from the access node to the wireless device (at step 601); note that a downlink signal quality to be associated with one or more downlink reference signals is associated with at least one beam formed by the access node], Fan in view of 3GPP1 does not explicitly teach (see, emphasis), ... associates downlink signal qualities to each of a plurality of beams formed by the first base station, the plurality of beams being formed by the first base station for each of the one or more downlink signals as part of a beam-sweeping operation.
	However, Raghavan teaches, associates downlink signal qualities to each of a plurality of beams formed by a first base station [FIG. 4; ¶0114-0118, channel qualities are associated with beam sweeps performed by mmW base station (note that the beam sweeps results in m beams in a plurality of different spatial directions (see, ¶0114)], the plurality of beams being formed by the first base station for each of the one or more downlink signals as part of a beam-sweeping operation [FIG. 4; ¶0114-0118, the m beams formed by the mmW base station corresponds to each of downlink signals in the plurality of different spatial directions as part of a beam-sweeping operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 by including the above-mentioned features, as taught by Raghavan because it would provide the system with the enhanced capability of ensuring the UE have continuous and seamless coverage [¶0113 of Raghavan].  

Regarding claim 6, although Fan in view of 3GPP1 teaches, all the limitations of claim 1, and Fan further teaches, the uplink-quality report associates uplink signal qualities to beam(s) formed by the user device, the beam(s) being formed by the user device for the one or more uplink signals [FIGS. 6-8; ¶0058, the access node performs uplink signal quality measurement (at step 606) and the uplink signal quality is associated with the uplink reference signal transmitted from the wireless device to the access node (at step 605); note that an uplink signal quality to be associated with one or more uplink reference signals is associated with at least one beam formed by the wireless device] , Fan in view of 3GPP1 does not explicitly teach (see, emphasis), ... associates downlink signal qualities to each of a plurality of beams formed by the first base station, the plurality of beams being formed by the first base station for each of the one or more downlink signals as part of a beam-sweeping operation.
	However, Raghavan teaches, associates uplink signal qualities to each of a plurality of beams formed by a user device [FIG. 4; ¶0114-0118, channel qualities are associated with beam sweeps performed by UE (note that the beam sweeps results in m beams in a plurality of different spatial directions (see, ¶0115)], the plurality of beams being formed by the user device for each of the one or more uplink signals as part of a beam-sweeping operation [FIG. 4; ¶0114-0118, the m beams formed by the UE corresponds to each of uplink signals in the plurality of different spatial directions as part of a beam-sweeping operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 by including the above-mentioned features, as taught by Raghavan because it would provide the system with the enhanced capability of ensuring the UE have continuous and seamless coverage [¶0113 of Raghavan].

Regarding claim 11, although Fan in view of 3GPP1 teaches, all the limitations of claim 10 as set forth above, and Fan further teaches, wherein the first uplink signal comprises SRS uplink signal transmitted via uplink beam(s) formed by the user device [FIGS. 6-8; ¶0034 and 0058, the uplink reference signal (transmitted from the wireless device to the access node) are transmitted periodically from the wireless device to the access node such as sounding reference signal (SRS); note that an SRS uplink signal is transmitted via at least one uplink beam formed by the wireless device], Fan in view 3GPP1 does not explicitly teach (see, emphasis), wherein multiple SRS uplink signals transmitted via a plurality of uplink beams formed by the user device as part of a beam-sweeping operation.
	However, Raghavan teaches, wherein multiple ... uplink signals transmitted via a plurality of uplink beams formed by an user device as part of a beam-sweeping operation [FIG. 4; ¶0114-0118, the m beams formed by the UE corresponds to each of uplink signals in the plurality of different spatial directions as part of a beam-sweeping operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 by including the above-mentioned features, as taught by Raghavan because it would provide the system with the enhanced capability of ensuring the UE have continuous and seamless coverage [¶0113 of Raghavan].   

Regarding claim 13, although Fan in view of 3GPP1 teaches, all the limitations of claim 10 as set forth above, and Fan further teaches, wherein the second uplink signal comprises SRS uplink signal transmitted via uplink beam(s) formed by the user device [FIGS. 6-8; ¶0034 and 0058, the uplink reference signal (transmitted from the wireless device to the neighboring access node) are transmitted periodically from the wireless device to the neighboring access node such as sounding reference signal (SRS); note that an SRS uplink signal is transmitted via at least one uplink beam formed by the wireless device], Fan in view 3GPP1 does not explicitly teach (see, emphasis), wherein multiple SRS uplink signals transmitted via a plurality of uplink beams formed by the user device as part of a beam-sweeping operation.
	However, Raghavan teaches, wherein multiple ... uplink signals transmitted via a plurality of uplink beams formed by an user device as part of a beam-sweeping operation [FIG. 4; ¶0114-0118, the m beams formed by the UE corresponds to each of uplink signals in the plurality of different spatial directions as part of a beam-sweeping operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 by including the above-mentioned features, as taught by Raghavan because it would provide the system with the enhanced capability of ensuring the UE have continuous and seamless coverage [¶0113 of Raghavan].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Publication No. 2018/03325111) in view of “Inter-cell Handover in NR”, 3GPP TSG-RAN WG2 Meeting #96 Reno, Nevada, USA, 14th – 18th November 2016 (R2-168730) (hereinafter, “3GPP1”) and further in view of Sunay et al (US Publication No. 2017/0332303).

Regarding claim 7, although Fan in view of 3GPP1 teaches, all the limitations of claim 1 and particularly, "determining the handover parameters” and “the respective downlink-quality and uplink-quality reports" as set forth above, Fan in view of 3GPP1 does not explicitly teach (see, emphasis), determining the handover parameters further comprises evaluating histories of the respective downlink-quality and uplink-quality reports.
However, Sunay teaches, evaluating histories of quality [¶0040-0041, computing history of measured signal quality or HO parameters].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 by including the above-mentioned features, as taught by Sunay because it would provide the system with the enhanced capability of allowing for achieving load balancing and minimum impact goal [¶0039 of Sunay].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Publication No. 2018/03325111) in view of “Inter-cell Handover in NR”, 3GPP TSG-RAN WG2 Meeting #96 Reno, Nevada, USA, 14th – 18th November 2016 (R2-168730) (hereinafter, “3GPP1”) and further in view of Chang et al (US Publication No. 2012/0026976).
Note: Chang is cited by Applicant in the IDS filed on 10/05/2020.

Regarding claim 8, although Fan in view of 3GPP1 teaches, all the limitations of claim 1 and particularly, "the handover parameters” and “handover of the wireless connection" as set forth above, Fan in view of 3GPP1 does not explicitly teach (see, emphasis), wherein the handover parameters include a time for the handover of the wireless connection to be initiated.  
	However, Chang teaches, the handover parameters include a time for the handover of the wireless connection to be initiated [¶0132, handover command includes information about starting timer of the handover for the component carrier].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 by including the above-mentioned features, as taught by Chang because it would provide the system with the enhanced capability of providing a synchronization between eNB and UE [¶0132 of Chang].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Publication No. 2018/03325111) in view of “Inter-cell Handover in NR”, 3GPP TSG-RAN WG2 Meeting #96 Reno, Nevada, USA, 14th – 18th November 2016 (R2-168730) (hereinafter, “3GPP1”) and further in view of Kim et al (US Publication No. 2015/0326289) and further in view of Raghavan et al (US Publication No. 2018/0115958).

Regarding claim 18, although Fan in view of 3GPP1 teaches, all the limitations of claim 16 and particularly, “the handover manager application is configured to direct the first base station" as set forth above, and Fan further teaches, transmit, as the one or more one or more downlink signals, downlink beam(s) [FIGS. 6-8; ¶0058, (the access node) transmits, as downlink reference signal, at least one downlink beam (note that a downlink reference signal is transmitted via at least one downlink beam)], Fan in view of 3GPP1 does not explicitly teach (see, emphasis), a downlink beam including configuration data that indicates a configuration of the transceiver used to form the downlink beam.
However, Kim teaches, transmit, as the one or more one or more downlink signals, downlink beam(s), a downlink beam including configuration data that indicates a configuration of a transceiver used to form the downlink beam [¶0015-0016; claim 1, transmits a downlink signal (note that the downlink signal corresponds to at least one beam) and the downlink signal/corresponding beam is precoded using a precoding matrix for antenna array, thus the downlink signal/beam includes information indicates a configuration of the antenna array used to form the beam].
Further, Fan in view of 3GPP1 and Kim does not explicitly teach (see, emphasis), transmit, as the one or more one or more downlink signals, a plurality of downlink beams. 
However, Raghavan teaches, transmit, as the one or more one or more downlink signals, a plurality of downlink beams [FIG. 4; ¶0114-0118, (mmW base station) transmits, as downlink signals, m beams in a plurality of spatial direction].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Fan in view of 3GPP1 and Kim by including the above-mentioned features, as taught by Raghavan because it would provide the system with the enhanced capability of ensuring the UE have continuous and seamless coverage [¶0113 of Raghavan].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Publication No. 2018/03325111) in view of “Inter-cell Handover in NR”, 3GPP TSG-RAN WG2 Meeting #96 Reno, Nevada, USA, 14th – 18th November 2016 (R2-168730) (hereinafter, “3GPP1”) and further in view of Zhang et al (US Publication No. 2020/0178180).

Regarding claim 19, although Fan in view of 3GPP1 teaches, all the limitations of claim 16 as set forth above, Fan in view of 3GPP1 does not explicitly teach (see, emphasis), a Multiple Input and Multiple Output antenna array.  
	However, Zhang teaches, a Multiple Input and Multiple Output antenna array [FIG. 3; ¶0125-0131, MIMO scenario with multiple antenna element for transmission or reception of data].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Fan in view of 3GPP1 with the teachings of Zhang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007))

Regarding claim 20 Fan in view of 3GPP1 and Zhang teaches, all the limitations of claim 19 as set forth above, and Zhang further teaches, wherein the MIMO antenna array is configurable for beamforming and beamsweeping [FIG. 3; ¶0125-0131, MIMO system is configured for beamforming and beam switching].   

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Sang et al (US Publication No. 2018/0279182) [¶0093]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469